IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-27,263-07


                   EX PARTE WILLIE EUGENE HARDEMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 10-10380-A IN THE 252ND DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to seventy-five years’ imprisonment. The Ninth Court of Appeals affirmed

his conviction. Hardeman v. State, No. 09-13-00468-CR (Tex. App.—Beaumont Nov. 19,

2014)(not designated for publication).

        In his supplemental application, Applicant contends, among other things, that counsel failed

to interview the individual that actually committed the offense, failed to present exculpatory

evidence (an unsworn declaration from the “true perpetrator”) that would have exonerated him,
                                                                                                             2

failed to present results from a competency hearing, failed to introduce records from the Department

of Veterans Affairs pertaining to Applicant’s mental and physical conditions, and failed to object to

the trial judge’s attempts to coerce Applicant into pleading guilty. Applicant also alleges his plea

was involuntary because trial counsel told Applicant that the trial judge wanted the case off his

docket and if Applicant insisted on going to trial, the judge would make sure Applicant received a

life sentence. Applicant claims he told counsel he was innocent, but counsel continued to coerce and

pressure Applicant, and threatened to withdraw from representing Applicant if he insisted on going

to trial.

            Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

            If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

             The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall also make findings as to whether the

performance of Applicant’s attorney was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: November 2, 2016
Do not publish